DETAILED ACTION
This action is responsive to the Application filed 01/22/20.
Accordingly, claims 1-20 are submitted for prosecution on merits.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 12-20 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Verhoeven et al, USPubN: 2017/0051934 (herein Verhoeven) in view of Modi et al, USPN: 8,600,561 (herein Modi) and Fadell et al, USPubN: 2012/0065783 (herein Fadell).
As per claim 1, Verhoeven discloses an apparatus comprising: 
an enclosure (para 0017; Fig. 2; para 0013-0014) that includes a plurality of mounting features (sensors 102 – Fig .1A; environmental sensors -para 0045-0046; variety of sensors – para 0064) that are configured to receive information handling systems; 
one or more environmental sensors (sensor, enclosure sensor – para 0013; para 0064, 0096; para 0114; environmental sensors -para 0046) configured to determine environmental conditions (indoor humidity, indoor temperature – para 0114; environmental characteristics – para 0041; identify … environmental conditions – para 0076) associated with the enclosure; 
a position sensor (versatile sensing and control units, measureable characteristics other than temperature … e.g. position – para 0040; sensors 102 … may be able to, detect … global-positioning-satellite signals … other types of data e.g. motion – para 0046 ) configured to determine a geodetic location (see GPS signals, GPS receiver – para 0046) of the enclosure; 
a heater configured to heat (heating unit for the building structure – para 0050; HVAC such as heating and cooling – para 0059) the enclosure; and 
a heater control system (thermal control system – para 0008; para 0012, 0014) configured to: 
receive information regarding an origin for the enclosure (e.g. Model # 1 in their basement – para 0051 – Note0: location of a device Model #1 considered by a replacement process initiated to move to a new location as device Model # 2 read on information received of origin enclosure location and destination enclosure location used for replacing – see para 0050 -  the origin enclosure with a second enclosure), a destination for the enclosure (e.g. Model # 2 … identify its new location – para 0051 – see Note0), and a desired destination temperature (temperature values … within the enclosure – para 0015; sensing a temperature in a thermostat – para 0046; thermodynamic variables … temperature – para 0043; desired setpoint temperature – para 0094 – Note1: temperature sensors to read temperature in a thermostat reads on desired temperature being set thereon) for the enclosure (e.g. thermal characteristics of an enclosure, sensor readings – para 0014) ; 
establish a model for the enclosure (state-space Model engine – Fig. 6), wherein the model (e.g. thermal characteristics of an Enclosure wit a state-space model 1230 – Fig .12) incorporates data from the one or more environmental sensors (indoor humidity, indoor temperature – para 0114; environmental characteristics – para 0041; identify … environmental conditions – para 0076; collection of … inputs and measurements, thermal characteristics of the 
based on the model, predictively determining mapping functions (predicted output 1330 – Fig. 12; predicted output 1440 – Fig. 14; vectors and plurality of mapping functions …. using the at least one predicted output to adjust a thermostat operation – para 0011) configured to cause the enclosure to seek out sources to attain internal temperature (e.g. to identify a potential thermal source not accounted for in the inputs that affect an internal emperature of the enclosure – para 0017; create a new input that accounts for presence of the thermal source – para 0016)
A) Verhoeven does not explicitly disclose, outputting mapping functions, based on the state-space model model as:
(based on the model,) predictively determining control parameters for the heater configured to cause the enclosure to reach the desired destination temperature at or before a time of arrival at the destination.
Based on the thermodynamic state-space establishing in Verhoeven, evaluation of internal temperature trajectory (para 0097-0098), the vector-based training of the thermal model (para 0101-0104) for correlating of input vectors and output vectors and determination thereby of mapping functions (par 0107-0108) by which identifications of deficient heating power effectuate corrective adjust in terms of inputting additional heating sources (para 0109; Figs. 7) to the HVAC system, it is recognized that the training based on state-space model constructed from environmental characteristics, sensed ambient information and historical data (para 0009-0011) is fundamentally geared to providing control type instructions facilitating actions such as improving,  modifying a current or deficient heating behavior.
Accordingly, Modi discloses control of a thermostat-associated HVAC system via using a model predictive control approach operative from sensor-collected information forming a parameterized model which is used to determine predicted value of ambient temperature in a enclosure, which is communicated by the processing system to a radiant heating system thereby to heat up the enclosure so that the ambient temperature to near a setpoint (col. 4 li. 52-67), where in one aspect, the predictive control uses a predictive algorithm to determine optimum control strategy, via applying each of candidate control strategies (e.g. radiant heating strategy) into a parameterized model formed from historical and thermostat actuated temperatures (col 3 li. 40-50) to predict corresponding ambient temperature response trajectory (col. 4 li. 15-31), processing each assessment function based the trajectory to derive a cost function adjustment so that an ambient temperature trajectory would not deviate from the setpoint temperature (col. 5 li. 6-28), or minimizing a cost function using the parameterized predictive model to determine optimum control strategy such as mathematical learning computations thereby configure processors for power-saving tasks (sleep or wake) on basis of thermostat actuated information and temperature sensor to instruct the HVAC to conserve power (col.18 li. 18-48)
Fadell also discloses an enclosure model for use by a control system of a HVAC environment, where an enclosure model depicted via thermodynamic behavior prediction engine (para 0034; Fig. 4) utilizes sensors attached with the enclosure to collect data such temperature, humidity (para 0041) as current data or historical data (Fig. 5; para 0048), as well as real-time occupants information (Fig. 6) and associated temperature locations (Fig. 7), environmental and seasonal variants to be all submitted to selected algorithms that predict whether heating or cooling or dehumdification should be turned on, turned up to maintain, reach a desired temperature or humidity or comfort level (para 0054, 0056), the implementation of thermodynamic models carried out as equations, neural networks or learning methods (para 0059-0060) where parameters (e.g. temperature, humidity) input (para 0067) into the prediction engine carried out via variety of artificial methods (Neural Network, Vector machines, classification, learning techniques - para 0069) provide model responses subjected to plural tune-ups or updates (para 0071) into outcomes (or diagnostic guidance) indicative of how the enclosure activity should react to influence weather of the HVAC system (para 0068, 0070) or addressing structural changes over time, i.e. how much heating or cooling is necessary in the enclosure (para 0042).  Hence, use of a sensor-based prediction model to provide predictive thermodynamic behavior of a enclosure where input/output learning methods provide diagnostic or control type guidance indicative of how to alter a current HVAC operation is recognized.
Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement Verhoeven’s predictive method in coupling established state-space model with training techniques based thereon so that, based on the model, the learing techniques would be geared to iteratively seek solutions or instructions indicative of effect of predictively determining control parameters for the heater configured to cause the enclosure to reach the desired destination temperature at or before a time of arrival at the destination, the control parameters derived from executing a predictive model as per the parameterized predictive model in Modi, or themodynamic model in Fadell – which yields instructions or diagnostic guidance for the HVAC processing components to conserve power or for a radiant heating unit to increase heat level to meet a setpoint or a desired level of comfort; because
gathering of environmental characteristics, sensed ambiant metrics combined with historical data to construct a model with parameters and input of pertinent significance to controlling a HVAC, and applying learning techniques to correlate input to output of the trained data based on the model as in Verhoeven entails that a iterative learning type correlation approach which purposely seeks an optimum solution established from repeated effect of analyzing discrepancies between behavior and state of the trained data, where the sought-out solution is invariantly purported for improving current operational state of the HVAC or its components whose operational or real-time state is being collected as input for the predictive model, and cost in applying extensive data (sensor-based) acquiring in building a state-space model as in Verhoeven, executing the predictive algorithm thereof (via artificial learning techniques), correlating trained data and recursively readapt training input in function of trained output so to generate solution directives or output instructions for influencing or altering the current state of the HVAC, the purpose of improving control of a HVAC system via a predictive model approach as endeavored in Verhoeven would be largely justified, necessarily when the influencing factors to the control include multi-variate metric complexities caused by non-deterministic ambient advents, unpredictable environmental impacts and inconsistent fluctuations or variants of the sensed information used as input into the predictive model, all of which negatively affecting energy efficiency of the HVAC control sytem being a concern in Verhoeven (para 0003) which can be controlled via efficient energy consumption (Verhoeven: para 0002, para 0093)
 As per claims 2-3, Verhoeven discloses apparatus of claim 1, wherein the one or more environmental sensors includes a temperature sensor (para 0013, 0017); 
wherein the one or more environmental sensors includes a humidity sensor (para 0046, 0107).
As per claim 5, Verhoeven discloses apparatus of claim 1, wherein the position sensor comprises a global positioning system (GPS) receiver (para 0046).
As per claim 6, Verhoeven discloses apparatus of claim 1, further comprising a network interface configured to receive traffic data (e.g.network-connected devices multi-sensing entry-way interface devices, “smart doorbell”, detect a person’s approach or departure – para 0062; multi-sensing, room-occupancy state – para 0064; occupancy sensor ... are in each bedroom … or evacuated the bedroom… occupancy and motion data … made available for processing – para 0077).
Verhoeven does not explicitly disclose wherein the heater control system is further configured to update the model based on the traffic data.
Fadell discloses sensing traffic data via occupants information (Fig. 6) and associated temperature locations (Fig. 7; occupancy data 436, how much heat occupants create 430 – Fig. 4; added heat and/or humidity occupants 612 – Fig. 6), as part of collecting environmental data and seasonal variants for generating inputs to selected algorithms or learning methods (para 0069) that predict whether heating or cooling or dehumdification should be turned on, turned up to maintain, reach a desired temperature (used to change the desired temperature – para 0055) or humidity or comfort level (para 0054, 0056; open window on reducing HVAC efficiency – Fig. 6); hence use of latest traffic update to populate inputs to one or more of the learning algorithms or computer training set entails reconfiguring a thermodynamic model based on the latest traffic information that updates the model configured inputs.
Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to use traffic data from the network-connected devices and multi-sensing in Verhoeven so that heater control system is further configured to update the model based on the traffic data – as shown in Fadell; because
dynamic or intemporaneous changes incurred or  associated with displacement or variations of the network-connected entities in terms of direct influence or value change sto the sensed climate or environment characteristics being monitored by a thermostat-based HVAC system as in Verhoeven such as motion data or occupancy-related temperature rise entails a significant impact to the extent to which learning models should be reconfigured to take into consideration of the changes, necessarily when motion or human-driven movement in and out of a monitored enclosure climate constitute non-deterministic behavior or non-linear data or intangible variants that necessitate a measure of adjustment to the learning algorithms by integrating them to the input set of each training model, the adjustment updating a given model instance among others utilized as in Fadell for seeking the best solution to effectuate energy optimization and responsive adjust to the consumption/demand provisioning purported via iterative learning of Verhoeven’s HVAC controller system.
As per claim 7, Verhoeven does not explicitly disclose (apparatus of claim 1, further) comprising a network interface configured to receive weather data, wherein the heater control system is further configured to update the model based on the weather data.
Verhoeven discloses humidity and temperature changes caused by occupants motion or crowding a room (para 0062, 0064, 0077) being monitored by network-connected and multi-sensing means, where the weather data (temperature, humidity) are additional inputs to implementing the thermodynamic characteristics of the enclosure to form the state-space model (para 0111; extrinsic information: weather forecast – Fig. 4; weather 818 – Fig. 8) which also accounts for occupancy (number of persons) data  (occupancy 816 – Fig. 8)
Induced humidity, temperature and air quality associated with a user environment in connection to climate characteristics or weather data being information in Fadell (para 0067, 0074) to supply to black boxes and thermodynamic equations of neural networks are part of the machine learning (para 0061) to implement enclosure thermodynamic behavior prediction engine via autoregresssive models (inputs include HVAC … status and the present weather - para 0059) where the enclosure modeling (Fig. 4) in part relies on database information showing how types of enclosure perform in varied weather conditions or climates (para 0064); that is, influence from weather data (see claims 30-46, pg. 7) as information factored into prediction engine (para 0068) is recognized
Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement learning methods and integration of weather data as factors into Verhoeven’s state-space configuration associated with training algorithms thereby in terms of providing a weather interface to capture multi-sensing weather conditions, and stored weather data as set forth in Fadell from above and configuring as needed the learning algorithms based thereon, and effectuate control of  the heater control system in adapting learning implementations with update made to the model (adjusted thermodynamic training inputs) responsive to effect caused by the received weather data; because
enviromental characterized as weather and climate measurements being factors affecting immediate properties or metrics like temperature or humidity perceived in a user context or enclosure setting are fundamental to the purpose of managing a HVAC system as a well managed HVAC control system should be configured for continually sustaining a level of comfort as a direct function of those weather-related properties, responding to dynamics of changes associated therewith with counter-measure to offset inefficient use of resources and fulfilling user satisfaction, while providing continual balance between reducing unjustified or over-utilization of energy and maximizing HVAC performance power in response to sudden or accute period of heat/cooling demands.
As per claim 8, Verhoeven discloses (apparatus of claim 1), wherein the control parameters for the heater (refer to rationale A in claim 1) are further determined to minimize a power consumption (e.g. predict desirable settings … conserve power … when lights are out … adjusted from high setting to a lower settings – para 0053; desired setpoint … disengage  or turn off the compressor … prior to reaching the desired setpoint… energy consumption by the HVAC … may be reduced – para 0093) for the heater.
As per claim 9, Verhoeven discloses apparatus of claim 1, wherein the control parameters for the heater include a time (during demand-response events … schedule of setpoints … that maximizes the amount of energy … from DR period to … time outside of the DR – para 0041; immediate setpoint temperature … provided in a hourly, daily or weekly … schedule in which … reflect a desire future temperature – para 0055) at which the heater is to be activated.
As per claim 12, Verhoeven discloses a method comprising:
a heater control system (refer to claim 1) receiving information regarding an origin for an enclosure (refer to claim 1) configured to receive information handling systems (processing system adapted and programmed – claim 16, pg.7) therein, a destination for the enclosure (refer to claim 1), and a desired destination temperature (refer to claim 1) for the enclosure;
the heater control system establishing a model (refer to claim 1) for the enclosure, wherein the model incorporates data from one or more environmental sensors (refer to claim 1) of the enclosure and data from a position sensor (refer to claim 1) of the enclosure;
based on the model, the heater control system predictively determining control parameters for a heater (refer to rationale A in claim 1) of the enclosure configured to cause the enclosure to reach the desired destination temperature (refer to rationale in claim 1) at (setpont – para 0041; desired setpoint – para 0094) or before a time of arrival at the destination (changes to an “immediate setpoint temperature” … in contrast with setpoint … provided in a hourly, daily, weekly or monthly – para 0055); and the heater control system causing the heater to operate in accordance with the control parameters (refer to rationale A in claim 1).
As per claim 13-14, Verhoeven discloses method of claim 12, further comprising transporting the enclosure from the origin to the destination (Model # 2 … identify its new location – para 0051 – see Note0 in claim 1)
Verhoeven does not explicitly disclose enclosure transporting comprising updating the model periodically during the transporting.
But in view of the intelligent components (intelligent components … user can … easily upgrade or replace all device components … to detect its new location – para 0051) associated with user context with possibility of the user to consider upgrade to a device of the enclosure, the intelligent components also supporting versioning maintenance from server platform (para 0052), It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement the HVAC model framework, replaceable components module 114 in the thermodynamic prediction processes (para 0045) in Verhoeven so that versioned docking stations, enclosure devices moving per this replaceable components module operates under administration by the intelligent devices so that transported state of the model and its devices (e.g. detected new location) can be subjected to periodic update by the synchronization effect by the intelligent devices, thereby updating the thermodynamic prediction model configuration; because
update to a thermodynamic model configuration in synchronizing locations and versioned devices prior to and after performing a replacement instance using the replaceable module 114 from above would take into consideration topology of devices forming the state-space model in Verhoeven where topological location of network-connected components provided to the model not only utilizes GPS type of sensors (para 0046) but integration of dynamic space information about the connected devices into a state-space model for implementing learning algorithms also necessitates collection of the latest state of the network connectivity as administered by the intelligence components associated with said replaceable module; thereby improving usability of the learning outcome which underlies the very forming the thermodynamic model in generating training sets inputs, which in turn rely on the very latest state-space topological information for inputs into the learning algorithms. 
As per claim 15, Verhoeven discloses an article of manufacture comprising a non-transitory, computer-readable medium having computer- executable code thereon that is executable by a processor of a heater control system for:
 receiving information regarding an origin for an enclosure configured to receive information handling systems therein, a destination for the enclosure, and a desired destination temperature for the enclosure;
establishing a model for the enclosure, wherein the model incorporates data from one or more environmental sensors of the enclosure and data from a position sensor of the enclosure; and based on the model, predictively determining control parameters for a heater of the enclosure configured to cause the enclosure to reach the desired destination temperature at or before a time of arrival at the destination.
( all of which being addressed in claim 1)
As per claim 16-17, refer to claims 2-3.
As per claim 18, refer to rejection of claim 7 - for executable for receiving weather data and updating the model based on the weather data.
As per claim 19, refer to rationale of claim 6 - for executable for receiving traffic data and updating the model based on the traffic data.
As per claim 20, refer to rejection of claim 9. 
Claims 4, 10-11 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Verhoeven et al, USPubN: 2017/0051934 (herein Verhoeven) in view of Modi et al, USPN: 8,600,561 (herein Modi) and Fadell et al, USPubN: 2012/0065783 (herein Fadell), and further in view of Alston, USPubN: 2009/0179080 (herein Alston) and Bain et al, USPubN: 2019/0372345 (herein Bain) 
As per claims 4 and 10-11, Verhoeven does not explicitly disclose ( apparatus of claim 1) further comprising 
(i) wherein the heater comprises a thermal blanket; and 
(ii) comprises a battery configured to supply electrical power to the heater.
(iii) a power input terminal configured to supply electrical power to the heater from a shipping truck
As for (i), 
Bain discloses learning from a similarity model (para 0120) to determine factors that impact energy consumption and demand (para 0114) and consumer-specific usage model (para 0061) for household HVAC (e.g. air conditioning, heater – para 0057), related to sources of energy (including a wind, solar, fossil, natural gas or battery source, para 0106) and providers of energy, the learning facilitated by machine learning (ML) or classification engine (classification of a similarity, neural network type classifiers - para 0171-0173) utilized in modeling a multi-home behavior effecting model-based prediction (para 0188, 0194) whereby ML output is fed back into the learning of consumer response in accordance  various behavior model scenarios (para 0238) where the household appliances for which energy supply/consumption is being modeled after include a heater, a freezer, fan, toaster, refrigerator among others or an electric blanket(para 0144)
As for (ii) and (iii)
Battery source used as electrical provider for a HVAC system is shown in Alston (battery management controller – para 0016; Fig. 6a, 6b) provision of a controller (para 0027, 0031) to manage setpoint (para 0091) and temperature comfort on moving vehicles like delivery trucks (see Abstract; para 0067) in accordance to HVAC requirement (para 0065; Fig. 7) associated with comfort of the truck driver (para 0134), via software-controlled loop maximizing efficiency (para 0065-0066) of battery charge/discharge cycles which are programmed, using temperature and voltage sensors (para 0068) and computer models (para 0108), for engaging starter battery operating as auxiliary source, in response to cases where the main AC of the vehicle is off (para 0033, 0063) or when the driver is out of a heating mattress/blanket (para 0116); hence battery and energy sources electrically connected to components (radiant heat panel, air heater – para 0037, 0048) of a HVAC system to provide a truck (para 0003) driver’s needed comfort discloses truck HVAC environment in which one or more battery sources are configured via terminals to supply electrical power to a heater, the electrical supply for HVAC components (radiant heat unit or heating blanket) comprising supply from a battery source.
In other words, sources of energy (such as main AC, or battery banks) are configured with power input terminals to supply electrical power to the heater per a level of comfort of a driver operating from a shipping truck is recognized.
Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement control or software-based management of energy in terms of computer models and artificial techniques in Verhoeven so that techniques employed for managing energy supply or control of the level of comfort associated with operation of the HVAC components required to support comfort of users would be computer or algorithm-based methods to manage the supply of energy and adjusting the HVAC responsive to the level of energy supplied, comprising managing heater effect of common appliances such as thermal blanket  as set forth in Bain use of ML, using among other energy sources, a battery source configured to supply electrical power to the heater as in Bain or Alston’s vehicle HVAC context where a power input terminal is configured to supply electrical power (main AC, or battery banks) to the heater or AC from a shipping truck scenario in maintaining a level of comfort of a driver operating the truck.
 One would be motivated to employ such computer methods or learning models as set forth above to manage energy supply, capture real-time behavior because use to the learning for effecting instantaneous or responsive feedback control over HVAC components attached to said supply sources to manage provisioning from said sources would provide countermeasure to overcome negative effect of the feedback, and efficient adjustments to the HVAC as function of the energy state and consumption demands, so that the responsive adjustment supported by extensive and/or finetuned learning methods (recursive update to the training models) would facilitate a management endeavor in seeking the most suitable possibilities or control scenarios that not only effectuate optimization to the source of energy, take into consideration incremental influence or critical impact of past or current sensor data, but also enable gradual effect in meeting the level of comfort by raising or diminishing the heating level provided by the HVAC components whose operational conditions and measurement in view of their unpredictable multivariate effect or non-linear implications are to be submitted into the artificial or computer-based modeling algorithms (e.g. similarity models); e.g.  to balance efficient use of energy (e.g. proper cycling of battery sources as auxiliary to main AC source) with meeting user’s level of comfort underlying the intended management of equipment or control of components functionally responsible for sustaining that level as shown in Bain or Alston.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
Septembre 11, 2021